Ray, J.
Suit to enforce an assessment upon land of the appellee under the ditching law.' Demurrer sustained to the.complaint, .and judgment for appellee. It was objected that the description of the land assessed was too indefinite, being, “ S -1-' S. E. Sec. 27 T. 27, R. 6, E., 20 acres.” The complaint describes .the land as the “south half of the south-east quarter of section twenty-seven in township twenty-one north, in range six, east, in the county of Madison.” Wé think the “ quarter ” section would be understood, and the description in the assessment returned by the appraisers sufficient. So as to the number of acres. It may be a fractional section and the number stated accurate; but if not, the particular description must control, and the number of acres mustie found5 from this description. But another objection taken is fatal. The report of the assessors does not state whether the assessment they have made is of benefits or' injuries. In the one case it comes ftom.the owner, in the othergoes to him. This is in no sense a fulfilment of the requirement of the statute. 1 Gf. & II. 304, sec. 12.
There was no error, therefore, in sustaining the demurrer to the complaint.
Judgment affirmed.